Name: Commission Regulation (EEC) No 2868/88 of 16 September 1988 laying down detailed rules for the application of the Scheme of Joint International Inspection adopted by the Northwest Atlantic Fisheries Organization
 Type: Regulation
 Subject Matter: fisheries;  European Union law;  world organisations;  maritime and inland waterway transport;  economic geography
 Date Published: nan

 Avis juridique important|31988R2868Commission Regulation (EEC) No 2868/88 of 16 September 1988 laying down detailed rules for the application of the Scheme of Joint International Inspection adopted by the Northwest Atlantic Fisheries Organization Official Journal L 257 , 17/09/1988 P. 0020 - 0021 Finnish special edition: Chapter 4 Volume 3 P. 0111 Swedish special edition: Chapter 4 Volume 3 P. 0111 *****COMMISSION REGULATION (EEC) No 2868/88 of 16 September 1988 laying down detailed rules for the application of the Scheme of Joint International Inspection adopted by the Northwest Atlantic Fisheries Organization THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1956/88 of 9 June 1988 adopting provisions for the application of the Scheme of Joint International Inspection adopted by the Northwest Atlantic Fisheries Organization (1), and in particular Article 4 thereof, Whereas detailed rules should be laid down for implementing the Scheme of Joint International Inspection, hereinafter referred to as 'the Scheme', and Regulation (EEC) No 1956/88, in particular with regard to the adoption and notification of the provisional plan for the participation of the Community in the Scheme, the notification and investigation of apparent infringements and the cooperation of the Member States and the Commission in these matters; Whereas the Management Committee for Fishery Resources has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Member States shall notify the Commission by 1 September each year of the names of the inspectors and special inspection vessels (which term includes fishing vessels carrying inspectors) and the identity of the helicopters which they intend to assign to the Scheme for the following calendar year. On the basis of this information the Commission in cooperation with the Member States shall draw up a provisional plan for the participation of the Community in the Scheme for that calendar year and shall notify it to the Executive Secretary of NAFO and to the Member States. Article 2 The Commission shall designate the authorities referred to in paragraph 3 of the Scheme. Article 3 Community inspectors assigned to the Scheme in accordance with Article 2 (1) of Regulation (EEC) No 1956/88 shall communicate to the Commission of the European Communities, Brussels, telex address 24189 Fiseu-B, within the working day following the inspection, the details of apparent infringements of vessels inspected. They shall provide the Commission on a 10-day basis with a list of vessels inspected. In the event of an apparent infringement or a difference between recorded catches and their estimates of catches on board, Community inspectors shall transmit to the Commission a copy of the inspection report with supporting documentation, including second photographs taken, as soon as possible after the inspection vessel returns to port. Where there is no apparent infringement or difference between recorded catches and the inspectors' estimates of catches on board, the original of the inspection report shall be transmitted to the Commission by the inspector within 20 days of the inspection vessel's return to port. Article 4 1. On being notified by another Contracting Party of an apparent infringement committed by a Community vessel the Commission shall inform the Flag State of the vessel, which shall take prompt action to receive and consider the evidence and conduct any further investigation necessary for disposition of the apparent infringement. A Community inspector shall board the vessel whenever possible. The Flag State shall whenever possible inspect the vessel on its return to port. The Flag State shall enable the Commission to cooperate fully with the appropriate authorities of the Contracting Party which carried out the inspection, in order to ensure that the evidence of apparent infringement is prepared and preserved in a form which facilitates administrative or judicial action. 2. In the event of an apparent infringement committed by a Community vessel which is reported to it by a Community inspector the Commission shall inform the Flag State of the vessel, which shall take prompt action to receive and consider the evidence, conduct any further investigation necessary for disposition of the apparent infringement, inspect the vessel on its return to port whenever possible and cooperate fully with the Commission in order to ensure that the evidence of apparent infringement is prepared and preserved in a form which facilitates administrative or judicial action. Article 5 1. On being notified by another Contracting Party of differences between recorded catches by a Community vessel and the estimates of the inspector, the Commission shall inform the Flag State of the vessel. The Commission shall also inform any inspection vessel assigned to the Scheme by the Community and located in the Regulatory Area. A Community inspector shall board the vessel involved whenever possible. The appropriate authorities of the Flag State shall assist the Commission in cooperating fully with the inspector to ensure that the evidence is prepared and preserved in a form which would facilitate any administrative and judicial action and shall conduct any further investigation necessary to allow it to determine appropriate follow-up action. 2. In the event of a difference between catches recorded by a Community vessel and the estimates of a Community inspector, the Commission shall inform the Flag State, which shall cooperate with the Commission to ensure that the evidence is prepared or preserved in a form which would facilitate any administrative or judicial action and conduct any further investigation necessary to allow it to determine appropriate follow-up action. Article 6 The Commission shall forward as soon as possible to the Flag States of the vessels inspected the originals of inspection reports which have been transmitted to it by Community inspectors or another Contracting Party concerning Community vessels where there is no apparent infringement or difference between recorded catches and inspectors' estimates of catches on board. Article 7 Copies of reports made by Community inspectors which involve vessels of another Contracting Party and concern apparent infringements or differences between recorded catches and the estimates of the inspectors shall be transmitted by the Commission together with supporting documentation, including second photographs taken, as soon as possible to the appropriate authorities of the Contracting Party for the inspected vessel. Article 8 The Commission shall send a copy of all inspection reports made by Community inspectors to the Executive Secretary of NAFO. Article 9 Each Member State shall notify to the Commission by 1 February each year for the previous calendar year: 1. the result of action taken in respect of apparent infringements by its vessels; apparent infringements shall be listed annually until the action is concluded and any penalties imposed shall be described in specific terms; 2. any significant differences between records of catches in its vessels' logbooks and inspectors' estimates of catches on board the vessels, together with an indication of any follow-up action taken. A difference shall be considered as significant where the inspector's estimate differs from the catch recorded in the logbook by 20 % or more. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 September 1988. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 175, 6. 7. 1988, p. 1.